Order unanimously reversed, with $25 costs and disbursements and motion denied, with $10 costs. Memorandum: This is a proceeding under section 101-a of the Social Welfare Law. Section 101 of the Social Welfare Law authorizes the public welfare authorities to proceed against any one of a group of blood relatives of a person who is a recipient of public assistance or who is “ liable to become in need thereof ”. Section 101-a provides that the recipient of such care has the right to bring a proceeding as an individual in a court of competent jurisdiction against any of the persons named in section 101 of the Social Welfare Law. There is no provision for apportionment of *732the liability. Section 193-a of the Civil Practice Act does not authorize the addition of the parties added by Special Term. The right to select the respondent in the proceeding is the exclusive right of the petitioner. (Appeal by plaintiffs from order of Erie Special Term granting the application of defendants to join John C. Ward and Virginia S. Ward as parties defendants.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.